Exhibit 10.23

 

CONTINUING GUARANTY AGREEMENT

 

THIS CONTINUING GUARANTY AGREEMENT (this “Guaranty”) is made on August 5, 2008,
by SUPERIOR ESSEX COMMUNICATIONS LP, a Delaware limited partnership with a
mailing address at 6120 Powers Ferry Road, Suite 150, Atlanta, Georgia 30339,
and ESSEX GROUP, INC., a Michigan corporation with a mailing address at 1601
Wall Street, Fort Wayne, Indiana 46802 (each herein called a “Guarantor” and
collectively, “Guarantors”), in favor of each of the financial institutions
(collectively, “Lenders”) now or hereafter parties to the Loan Agreement (as
defined below) and BANK OF AMERICA, N.A., a national banking association with a
mailing address at 300 Galleria Parkway, N.W., Suite 800, Atlanta, Georgia
30339, as administrative and collateral agent (in such capacity, together with
its successors in such capacity, “Agent”) for each of Lenders and the other
Credit Parties (as defined in the Loan Agreement) (Agent and each other Credit
Party being referred to individually as a “Guaranteed Party” and collectively as
the “Guaranteed Parties”).

 

Recitals:

 

Guaranteed Parties are parties with Guarantors and ESSEX GROUP CANADA INC., a
Nova Scotia company (“Canadian Borrower”; together with Guarantors, referred to
herein collectively as “Borrowers” and individually as “Borrower”), to a certain
Second Amended and Restated Loan and Security Agreement dated the date hereof
(as at any time amended, restated, modified or supplemented, the “Loan
Agreement”).  Pursuant to the Loan Agreement, Guaranteed Parties have agreed,
subject to all the terms and conditions thereof, to make loans and other
extensions of credit to Borrowers from time to time secured by security
interests in and liens upon certain assets of each Borrower.

 

A condition set forth in the Loan Agreement to Guaranteed Parties’ obligation to
make loans or other extensions of credit to Borrowers, is Guarantors’ execution
and delivery of this Guaranty.

 

To induce Guaranteed Parties to make loans or otherwise extend credit or other
financial accommodations from time to time to Borrowers under the Loan
Agreement, Guarantors are willing to execute this Guaranty.

 

Agreement:

 

NOW, THEREFORE, for Ten Dollars ($10) in hand paid and in consideration of the
premises and the mutual covenants and agreements set forth herein, each
Guarantor hereby agrees as follows:

 

1.             Definitions; Rules of Construction.  Capitalized terms used
herein, unless otherwise defined, shall have the meanings ascribed to them in
the Loan Agreement.  As used herein, the words “herein,” “hereof,” “hereunder,”
and “hereon” shall have reference to this Guaranty taken as a whole and not to
any particular provision hereof; and the word “including” shall mean “including,
without limitation.”

 

2.             Guaranty.  (a)  In addition to Guarantors’ Obligations as U.S.
Borrowers under the Loan Agreement, each Guarantor hereby unconditionally and
absolutely, jointly and severally, guarantees to each Guaranteed Party the due
and punctual payment, performance and discharge (whether upon stated maturity,
demand, acceleration or otherwise in accordance with the terms thereof) of all
of the Canadian Obligations, whether direct or indirect, absolute or contingent,
secured or unsecured, due or to become due, joint or several, primary or
secondary, liquidated or unliquidated, now existing or hereafter incurred,
created or arising, and howsoever evidenced, whether created directly to or
acquired by assignment or otherwise by any Guaranteed Party, and whether
Borrowers may be liable individually or jointly with others, and regardless of
whether recovery upon any of such Obligations becomes barred by any statute of
limitations, is void or voidable under any law relating to fraudulent
obligations or otherwise or is or

 

--------------------------------------------------------------------------------


 

becomes invalid or unenforceable for any other reason (all of such Obligations
being jointly referred to herein as the “Guaranteed Obligations”).  Without
limiting the generality of the foregoing, the term “Guaranteed Obligations” as
used herein shall include all debts, liabilities and obligations incurred by a
Borrower to any of Guaranteed Parties in any bankruptcy case or Insolvency
Proceeding of such Borrower and any interest, fees or other charges accrued in
any such bankruptcy, whether or not any such interest, fees or other charges are
recoverable from such Borrower or its estate under 11 U.S.C. § 506 or other
Applicable Law.

 

(b)           No Guaranteed Party shall be under any obligation to marshal any
assets in favor of any Guarantor or in payment of any of the Guaranteed
Obligations.  If and to the extent any Guaranteed Party receives any payment on
account of any of the Guaranteed Obligations (whether from Borrowers, any
Guarantor or a third party obligor or from the sale or other disposition of any
Collateral) and such payment or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person under any state, federal or foreign
bankruptcy or other insolvency law, common law or equitable cause, then the part
of the Guaranteed Obligations intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.  The
foregoing provisions of this paragraph shall survive Full Payment of the
Obligations and the termination of this Guaranty.

 

(c)            Agent, for and on behalf of the Guaranteed Parties, shall have
the right to seek recourse against Guarantors to the full extent provided for
herein and against Borrowers to the full extent provided for in any of the Loan
Documents.  No election to proceed in one form of action or proceeding, or
against any Person, or on any obligation, shall constitute a waiver of any
Guaranteed Party’s right to proceed in any other form of action or proceeding or
against any other Person unless such Guaranteed Party has expressly waived such
right in writing.  Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Guaranteed Parties against Borrowers under
the Loan Documents or any other instrument or agreement evidencing or securing
Guaranteed Obligations shall serve to diminish the liability of Guarantors for
the balance of the Guaranteed Obligations.

 

3.             Nature of Guaranty.  This Guaranty is a primary, immediate and
original obligation of each Guarantor; is an absolute, unconditional, continuing
and irrevocable guaranty of payment of the Guaranteed Obligations and not of
collectibility only; is not contingent upon the exercise or enforcement by
Guaranteed Parties of whatever rights or remedies Guaranteed Parties may have
against Borrowers or others, or the enforcement of any Lien or realization upon
any Collateral or other security that any of Guaranteed Parties may at any time
possess; and shall remain in full force and effect without regard to future
changes in conditions, including change of law or any invalidity or
unenforceability of any Guaranteed Obligations or agreements evidencing same. 
This Guaranty shall be in addition to any other present or future guaranty or
other security for any of the Guaranteed Obligations, shall not be prejudiced or
unenforceable by the invalidity of any such other guaranty or security, and is
not conditioned upon or subject to the execution by any other Person of this
Guaranty or any other guaranty or suretyship agreement.  This Guaranty is
secured by security interests and other Liens granted by each Guarantor to Agent
pursuant to the Security Documents executed by such Guarantor.

 

4.             Payment and Enforcement of Guaranteed Obligations.  (a)  If any
Guarantor should dissolve or become insolvent (within the meaning of the UCC),
or if a petition for an order for relief with respect to any Guarantor should be
filed by or against any Guarantor under any chapter of the Bankruptcy Code, or
if a receiver, trustee, conservator or other custodian should be appointed for
any Guarantor or any of any Guarantor’s property, or if an Event of Default
shall occur and be continuing, then, in any such event and whether or not any of
the Guaranteed Obligations are then due and payable or the maturity thereof has
been accelerated or demand for payment thereof has been made, Agent, on behalf
of Guaranteed Parties, may, without notice to any Guarantor, make the Guaranteed
Obligations immediately due and payable hereunder as to each Guarantor, and
Agent, on behalf of Guaranteed Parties, shall be

 

2

--------------------------------------------------------------------------------


 

entitled to enforce the obligations of each Guarantor hereunder as if the
Guaranteed Obligations were then due and payable in full.  If any of the
Guaranteed Obligations are collected by or through an attorney at law,
Guarantors agree to jointly and severally pay to Guaranteed Parties reasonable
attorneys’ fees and court costs.  Guarantors shall be jointly and severally
obligated to make payments under this Guaranty, with respect to Canadian
Obligations in Canadian Dollars, or in an amount that is the Dollar Equivalent
of such Canadian Obligations.  Guarantors shall be obligated to make multiple
payments under this Guaranty to the extent necessary to cause Full Payment of
the Guaranteed Obligations.

 

(b)           Any and all payments by any Guarantor hereunder shall be made free
and clear of and without deduction for any setoff, counterclaim, or withholding
so that, in each case, Guaranteed Parties shall receive, after giving effect to
any taxes (excluding taxes imposed on the overall net income of Guaranteed
Parties to the extent excluded pursuant to the Loan Agreement), the full amount
that they would otherwise be entitled to receive with respect to the Guaranteed
Obligations (but without duplication of amounts for taxes already included in
the Guaranteed Obligations).  If for any reason any Borrower has no legal
existence or is under no legal obligation to discharge any of the Guaranteed
Obligations, or if any of the Guaranteed Obligations become unrecoverable from
any Borrower by reason of such Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each Guarantor to the same extent as
if such Guarantor had at all times been the principal obligor on all such
Guaranteed Obligations.  If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy, dissolution or
reorganization of debt or for any other reason, all such amounts otherwise
subject to acceleration under the terms of any Loan Documents or other
instrument or agreement evidencing or securing the payment of the Guaranteed
Obligations shall nevertheless be immediately due and payable by Guarantors.

 

(c)            The books and records of Agent showing the amounts owed to
Guaranteed Parties by Borrowers shall be admissible in evidence in any action or
proceeding against or involving any Guarantor as prima facie proof of the items
therein set forth, and the monthly statements of Agent rendered to Borrowers, to
the extent no written objection thereto is made within 30 days from the date of
sending thereof to Borrowers, shall be deemed conclusively correct and shall
constitute an account stated between Guaranteed Parties and Borrowers and shall
be binding on Guarantors.

 

(d)           Each Guarantor acknowledges that Agent is authorized and empowered
to enforce this Guaranty for the benefit of all of the Guaranteed Parties and to
collect from Guarantors the amount of the Guaranteed Obligations from time to
time, in Agent’s own name and without the necessity of joining any other
Guaranteed Party in any action, suit or other proceeding to enforce this
Guaranty.

 

5.             Specific Waivers of Each Guarantor.  (a)  To the fullest extent
permitted by Applicable Law, each Guarantor does hereby waive notice of each
Guaranteed Party’s acceptance hereof and reliance hereon; notice of the
extension of credit from time to time by Guaranteed Parties to any Borrower and
the creation, existence or acquisition of any Guaranteed Obligations; notice of
the amount of Guaranteed Obligations of Borrowers to Guaranteed Parties from
time to time (subject, however, to such Guarantor’s right to make inquiry of
Agent to ascertain the amount of Guaranteed Obligations at any reasonable time);
notice of any adverse change in any Borrower’s financial condition or of any
other fact which might increase such Guarantor’s risk; notice of presentment for
payment, demand, protest and notice thereof as to any instrument; notice of
default or acceleration; all other notices and demands to which such Guarantor
might otherwise be entitled (except those notices or demands Agent has expressly
agreed to provide in the Loan Agreement); any right such Guarantor may have, by
statute or otherwise, to require Agent or the other Guaranteed Parties to
institute suit against any Borrower after notice or demand from such Guarantor
or to seek recourse first against Borrowers or otherwise, or to realize upon any
security for the Guaranteed Obligations, as a condition to enforcing such
Guarantor’s liability and obligations hereunder; any defense that any Borrower
may at any time have or assert based upon the statute of limitations, the statue
of frauds, failure of consideration, fraud, bankruptcy, insolvency,
receivership, lack

 

3

--------------------------------------------------------------------------------


 

of legal capacity, usury, or accord and satisfaction; any defense that other
indemnity, guaranty, or security was to be obtained; any defense or claim that
any Person purporting to bind any Borrower to the payment of any of the
Guaranteed Obligations did not have actual or apparent authority to do so; any
right to contest the commercial reasonableness of the disposition of any
Collateral; any defense or claim that any other act or failure to act by any
Guaranteed Party had the effect of increasing such Guarantor’s risk of payment;
and any other legal or equitable defense to payment hereunder.  Without limiting
the generality of the foregoing, each Guarantor waives all rights to require
Agent or the other Guaranteed Parties to proceed against Borrowers.

 

(b)           To the fullest extent permitted by Applicable Law, each Guarantor
also hereby waives and renounces (for itself and its successors) any and all
rights or defenses arising by reason of any “one action” or “anti-deficiency”
law which would otherwise prevent Agent or the other Guaranteed Parties from
bringing any action, including any claim for a deficiency, or exercising any
other right or remedy (including any right of setoff) against such Guarantor
before or after any Guaranteed Party’s commencement or completion of any
foreclosure action, whether by judicial action, by exercise of power of sale or
otherwise, or any other law which in any other manner would otherwise require
any election of remedies by Agent or any other Guaranteed Party; and any right
that such Guarantor may have to claim or recover in any litigation arising out
of this Guaranty or any of the other Loan Documents, any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.

 

6.             Guarantors’ Consents and Acknowledgments.  (a)  Each Guarantor
consents and agrees that, without notice to or by such Guarantor and without
reducing, releasing, diminishing, impairing or otherwise affecting the liability
or obligations of such Guarantor hereunder, Agent, on behalf of the Guaranteed
Parties, may (with or without consideration) compromise or settle any of the
Guaranteed Obligations; accelerate the time for payment of any of the Guaranteed
Obligations following the occurrence and during the continuation of an Event of
Default; extend the period of duration or the time for the payment, discharge or
performance of any of the Guaranteed Obligations; increase the amount of the
Guaranteed Obligations; refuse to enforce, or release all or any Persons liable
for the payment of, any of the Guaranteed Obligations; increase, decrease or
otherwise alter the rate of interest payable with respect to the principal
amount of any of the Guaranteed Obligations or grant other indulgences to
Borrowers in respect thereof; amend, modify, terminate, release, or waive any
Loan Documents or any other documents or agreements evidencing, securing or
otherwise relating to the Guaranteed Obligations (other than this Guaranty);
release, surrender, exchange, modify or impair, or consent to the sale, transfer
or other disposition of, any Collateral or other property at any time securing
(directly or indirectly) any of the Guaranteed Obligations or on which
Guaranteed Parties may at any time have a Lien; fail or refuse to perfect (or to
continue the perfection of) any Lien granted or conveyed to any Guaranteed Party
with respect to any Collateral, or to preserve rights to any Collateral, or,
except to the extent otherwise provided in the Loan Documents, to exercise care
with respect to any Collateral in any Guaranteed Party’s possession; extend the
time of payment of any Collateral consisting of accounts, notes, chattel paper,
payment intangibles or other rights to the payment of money; refuse to enforce
or forbear from enforcing its rights or remedies with respect to any Collateral
or any Person liable for any of the Guaranteed Obligations or make any
compromise or settlement or agreement therefor in respect of any Collateral or
with any party to the Guaranteed Obligations; release or substitute any one or
more of the endorsers or guarantors of the Guaranteed Obligations, whether
parties to this Guaranty or not; subordinate payment of any of the Guaranteed
Obligations to the payment of any other liability of any Borrower; or apply any
payments or proceeds of Collateral received to the liabilities of any Borrower
to any Guaranteed Party regardless of whether such liabilities consist of
Guaranteed Obligations and regardless of the manner order or of any such
application.

 

(b)           Each Guarantor is fully aware of the financial condition of each
Borrower.  Each Guarantor delivers this Guaranty based solely upon such
Guarantor’s own independent investigation and

 

4

--------------------------------------------------------------------------------


 

in no part upon any representation or statement of any Guaranteed Party with
respect thereto.  Each Guarantor is in a position to and hereby assumes full
responsibility for obtaining any additional information concerning each
Borrower’s financial condition as such Guarantor may deem material to such
Guarantor’s obligations hereunder; and such Guarantor is not relying upon, nor
expecting any Guaranteed Party to furnish such Guarantor with, any information
in any Guaranteed Party’s possession concerning any Borrower’s financial
condition.  If Agent, in its sole discretion, undertakes at any time or from
time to time to provide any information to any Guarantor regarding Borrowers,
any of the Collateral or any transaction or occurrence in respect of any of the
Loan Documents, neither Agent nor any of the other Guaranteed Parties shall be
under any obligation to update any such information or to provide any such
information to such Guarantor on any subsequent occasion.  Each Guarantor hereby
knowingly accepts the full range of risks encompassed within a contract of
“Guaranty,” which risks include, without limitation, the possibility that
Borrowers will contract additional indebtedness for which such Guarantor may be
liable hereunder after Borrowers’ financial condition or ability to pay their
lawful debts when they fall due has deteriorated.

 

7.             Continuing Nature of Guaranty.  (a)  This Guaranty shall continue
in full force and effect until Full Payment of the Guaranteed Obligations.  Each
Guarantor acknowledges that there may be future advances by Guaranteed Parties
to Borrowers (although Guaranteed Parties may be under no obligation to make
such advances) and that the number and amount of the Guaranteed Obligations are
unlimited and may fluctuate from time to time hereafter, and this Guaranty shall
remain in force at all times hereafter, whether there are any Guaranteed
Obligations outstanding from time to time or not until Full Payment of the
Guaranteed Obligations.

 

(b)           To the fullest extent permitted by Applicable Law, each Guarantor
waives any right that such Guarantor may have to terminate or revoke this
Guaranty.  If, notwithstanding the foregoing waiver, any Guarantor shall
nevertheless have any right under Applicable Law to terminate or revoke this
Guaranty, which right cannot be waived by such Guarantor, such termination or
revocation shall not be effective until a written notice of such termination or
revocation, specifically referring to this Guaranty and signed by such
Guarantor, is actually received by an officer of Agent who is familiar with
Borrowers’ account with Guaranteed Parties and this Guaranty; but any such
termination or revocation shall not affect the obligation of any Guarantor or
any Guarantor’s successors or assigns with respect to any of the Guaranteed
Obligations owing to Guaranteed Parties and existing at the time of the receipt
by Agent of such revocation or to arise out of or in connection with any
transactions theretofore entered into by Guaranteed Parties with or for the
account of Borrowers.  If any Guaranteed Party grants loans or other extensions
of credit to or for the benefit of any Borrower or takes other action after the
termination or revocation by any Guarantor but prior to Agent’s receipt of such
written notice of termination or revocation, then the rights of such Guaranteed
Party hereunder with respect thereto shall be the same as if such termination or
revocation had not occurred.

 

8.             Subordination; Postponement of Subrogation Rights.  (a)  Any and
all present and future debts and obligations of Borrowers to Guarantors are
hereby subordinated to the full payment of the Guaranteed Obligations by
Borrowers to Guaranteed Parties.  If any payment shall be made to any Guarantor
on account of any indebtedness owing by Borrowers to such Guarantor during any
time that any Guaranteed Obligations are outstanding, such Guarantor shall hold
such payment in trust for the benefit of Guaranteed Parties and shall make such
payments to Agent to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the discretion of Agent,
pursuant to the terms of the Loan Agreement.  The provisions of this Guaranty
shall be supplemental to and not in derogation of any rights and remedies of any
Guaranteed Party or any affiliate of any Guaranteed Party under any separate
subordination agreement that such Guaranteed Party or such affiliate may at any
time or from time to time enter into with any Guarantor.

 

5

--------------------------------------------------------------------------------


 

(b)           Until Full Payment of the Guaranteed Obligations, no Guarantor
shall have any claim, right or remedy (whether or not arising in equity, by
contract or Applicable Law) against Borrowers or any other Person by reason of
any Guarantor’s payment or other performance hereunder.  Without limiting the
generality of the foregoing, each Guarantor hereby subordinates to the Full
Payment of the Guaranteed Obligations any and all legal or equitable rights or
claims that such Guarantor may have to reimbursement, subrogation, indemnity and
exoneration and agrees that until Full Payment of all of the Guaranteed
Obligations, such Guarantor shall have no recourse to any assets or property of
Borrowers (including any Collateral) and no right of recourse against or
contribution from any other Person in any way directly or contingently liable
for any of the Guaranteed Obligations, whether any of such rights arise under
contract, in equity or under Applicable Law.

 

9.             Other Guaranties.  If on the date of Guarantors’ execution of
this Guaranty or at any time thereafter any Guaranteed Party receives any other
guaranty from any Guarantor or from any other Person of any of the Guaranteed
Obligations, the execution and delivery to such Guaranteed Party and such
Guaranteed Party’s acceptance of any such additional guaranty shall not be
deemed in lieu of or to supersede, terminate or diminish this Guaranty, but
shall be construed as an additional or supplementary guaranty unless otherwise
expressly provided in such additional or supplementary guaranty; and if, prior
to the date hereof, any Guarantor or any other Person has given to any
Guaranteed Party a previous guaranty or guaranties, this Guaranty shall be
construed to be an additional or supplementary guaranty and not to be in lieu
thereof or to supersede, terminate or diminish such previous guaranty or
guaranties.

 

10.          Application of Payments.  Unless otherwise required by Applicable
Law or a specific agreement to the contrary, all payments received by Guaranteed
Parties from Borrowers, Guarantors or any other Person with respect to the
Guaranteed Obligations or from proceeds of the Collateral may be applied (or
reversed and reapplied) by Agent to the Guaranteed Obligations in accordance
with the Loan Agreement, without affecting in any manner any Guarantor’s
liability hereunder.

 

11.          Limitation on Guaranty.  To the extent any performance of this
Guaranty would violate any applicable usury statute or other Applicable Law, the
obligation to be fulfilled shall be reduced to the limit legally permitted, so
that this Guaranty shall not require any performance in excess of the limit
legally permitted, but such obligations shall be fulfilled to the limit of legal
validity.  Nothing in this Guaranty shall be construed to authorize Guaranteed
Parties to collect from Guarantors any interest that has not yet accrued, is
unearned or subject to rebate or is otherwise not entitled to be collected by
Guaranteed Parties under Applicable Law.  The provisions of this paragraph shall
control every other provision of this Guaranty.

 

12.          Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder must be in writing and
shall be effective upon receipt by the noticed party.  Acceptable methods for
giving notices hereunder shall include first-class U.S. mail, facsimile
transmission and commercial courier service.  Regardless of the manner in which
notice is provided, notices may be sent to the addresses for Agent and
Guarantors as set forth above or to such other address as any party may give to
the others for such purpose in accordance with this Section.

 

13.          Governing Law; Venue.  This Guaranty, all acts and transactions
hereunder and the rights and obligations of the parties hereto shall be
governed, construed and interpreted according to the internal laws of the State
of Georgia.  All actions, suits or proceedings arising directly or indirectly
hereunder may, at the option of Agent, be litigated in courts having situs
within the State of Georgia, and each Guarantor hereby expressly consents to the
jurisdiction of any state or federal court located within said state and agrees
that any service of process in such action or proceedings may be made by
personal service upon such Guarantor wherever such Guarantor may be then
located, or by certified or registered mail directed to such Guarantor at such
Guarantor’s last known address; provided, however, that the foregoing shall not
prevent Agent or any of the other Guaranteed Parties from bringing any action,

 

6

--------------------------------------------------------------------------------


 

enforcing any Lien or judgment or exercising any rights or remedies against any
Guarantor, against any Collateral, or against any property of any Guarantor,
within any other county, state or other foreign or domestic jurisdiction.  Each
Guarantor waives any objection to venue and any objection based on a more
convenient form in any action instituted under this Guaranty.

 

14.          Successors and Assigns.  All the rights, benefits and privileges of
Guaranteed Parties shall vest in, and be enforceable by Guaranteed Parties and
their respective successors, transferees and assigns.  This Guaranty shall be
binding upon each Guarantor and each Guarantor’s successors and assigns. 
Without limiting the generality of the foregoing, any Guaranteed Party may
assign, in accordance with the terms of the Loan Agreement, to one or more banks
or other entities all or any part of the Guaranteed Obligations, whereupon each
such bank or other entity shall become vested with all of the rights in respect
thereof granted to such Guaranteed Party herein or otherwise in respect hereof.

 

15.          Miscellaneous.  This Guaranty expresses the entire understanding of
the parties with respect to the subject matter hereof and may not be changed
orally, and no obligation of any Guarantor can be released or waived by any
Guaranteed Party or any officer or agent of any Guaranteed Party, except by a
writing signed by a duly authorized officer of Agent.  If any part of this
Guaranty is determined to be invalid, the remaining provisions of this Guaranty
shall be unaffected and shall remain in full force and effect.  No delay or
omission on any Guaranteed Party’s part to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will any Guaranteed Party’s action or inaction impair
any such right or power, and all of Guaranteed Parties’ rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies that
Guaranteed Parties may have under other agreements, at law or in equity.  Time
is of the essence of this Guaranty and of each provision hereof.  The section
headings in this Guaranty are inserted for convenience of reference only and
shall in no way alter, modify or define, or be used in construing, the text of
this Guaranty.  This Guaranty may be executed in multiple counterparts, all of
which taken together shall constitute one and the same Guaranty and the
signature page of any counterpart may be removed therefrom and attached to any
other counterpart.

 

16.          Jury Trial Waiver.  Guarantors and Guaranteed Parties (by their
acceptance hereof) each hereby waives the right to a jury trial in any action,
suit, proceeding or counterclaim arising out of or related to this Guaranty, and
each Guarantor further waives rights arising under applicable statutes or
otherwise to require any Guaranteed Party to institute suit against any Borrower
or to exhaust any Guaranteed Party’s rights and remedies against any Borrower or
any Collateral, each Guarantor being bound to the payment of any and all
Guaranteed Obligations to Guaranteed Parties, whether now existing or hereafter
accruing as fully as if such indebtedness were directly owing to Guaranteed
Parties by such Guarantor.

 

[Remainder of page intentionally left blank; signatures begin on following
page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be signed, sealed
and delivered by its duly authorized officers, on the day and year first written
above.

 

 

SUPERIOR ESSEX COMMUNICATIONS,

 

LP

 

(“Guarantor”)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ESSEX GROUP, INC.

 

(“Guarantor”)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Continuing Guaranty Agreement

 

--------------------------------------------------------------------------------